Lefkowitz, J.
This case was tried without a jury, findings of fact and conclusions of law having been waived. The action is to recover damages for personal injuries and property damage. The plaintiff, a tenant in a building owned and controlled by the defendant, was injured when a fire occurred in the bedroom of her apartment. There was evidence that the fire which spread throughout the apartment was caused by sparks which emitted from an electric light fixture. The record indicates that the defective condition had existed for several months prior to the occurrence, to the defendant’s knowledge; also that the defendant had made repairs to an electric light fixture in another room but not to the fixture in question. The defendant did not offer any proof. After a careful consideration of all the testimony, I have come to the conclusion that the plaintiff has sustained the burden of proof required by a fair preponderance of the credible evidence and has proven that the accident was caused solely through the negligence of the defendant without any negligence on the part of the plaintiff contributing thereto. The evidence of what the articles of personal property, namely, clothing, household furniture, etc., cost the plaintiff when new, was properly received. The prices paid for such items of property furnished some evidence of their value at the time of the loss (Hawver v. Bell, 141 N. Y. 140). I believe that the testimony of the plaintiff in regard to the extent of her loss of property is exaggerated as is evidenced by the record and exhibit C; no explanation was offered by plaintiff in regard to the reduced amount sued for in the prior action. I find that the plaintiff is entitled to recover damages in the sum of $1,000 for personal injuries and loss of wages and also entitled to recover damages in the sum of $1,000 for property damage, consideration having been given to the amount of the use, depreciation and deterioration of the personal property destroyed in the fire. Judgment is directed in favor of the plaintiff in the sum of $2,000.
All motions by the defendant to dismiss the complaint upon which decision was reserved, are denied. Ten days’ stay of execution and sixty days to make a case. Exhibits may be obtained from the clerk of Part V.